Citation Nr: 0733873	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-15 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disorder to include asthma, a sinus disorder, and 
a breathing disorder.  

2.  Entitlement to service connection for chronic hearing 
loss disability.  

3.  Entitlement to service connection for a chronic skin 
disorder.  

4.  Entitlement to service connection for a chronic sleep 
disorder.  

5.  Entitlement to an initial disability evaluation in excess 
of 50 percent for the veteran's post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from May 1968 to December 1970 
and additional duty with the Kansas Army National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Lincoln, Nebraska, Regional Office (RO) which, in 
pertinent part, established service connection for 
post-traumatic stress disorder (PTSD); assigned a 50 percent 
evaluation for that disability; and denied service connection 
for a chronic respiratory disorder to include asthma, a sinus 
disorder, and a breathing disorder, chronic hearing loss 
disability, a chronic skin disorder, and a chronic sleep 
disorder.  In March 2007, the Board remanded the veteran's 
claims to the RO for additional action.  

The Board observes that the veteran has appealed from the 
initial disability evaluation assigned for his 
service-connected PTSD.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as an initial disability evaluation in 
excess of 50 percent for the veteran's chronic PTSD.  The 
veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  




FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.  He 
participated in combat and was awarded two Air Medals with 
the "V" device for heroism.  

2.  Service connection is currently in effect for PTSD and 
tinnitus.  

3.  A chronic respiratory disorder was not manifested during 
active service or for many years thereafter.  The veteran's 
chronic sinusitis has not been shown to have originated 
during active service.  

4.  Chronic bilateral hearing loss disability was not 
manifested during active service or for many years 
thereafter.  The veteran's chronic bilateral high frequency 
sensorineural hearing loss disability has not been shown to 
have originated during or as the proximate result of active 
service.  

5.  A chronic skin disorder was not manifested during active 
service or anytime thereafter.  

6.  A chronic sleep disorder was not manifested during active 
service or anytime thereafter.  

7.  The veteran's PTSD is manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships and a 
Global Assessment of Functioning score of 53.  


CONCLUSIONS OF LAW

1.  A chronic respiratory disorder to include asthma, a sinus 
disorder, and a breathing disorder was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 1154(b), 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326(a) (2007).  

2.  Chronic bilateral hearing loss disability was not 
incurred in or aggravated by wartime service and may not be 
presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(b), 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.326(a) (2007).  

3.  A chronic skin disorder was not incurred in or aggravated 
by wartime service and may not be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2007).  

4.  A chronic sleep disorder was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 1154(b), 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326(a) (2007).  

5.  A chronic sleep disorder was not proximately due to or 
the result of the veteran's service-connected disabilities.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310(a), 3.326(a) (2007).  

6.  The criteria for an initial evaluation in excess of 50 
percent for the veteran's PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.130, Diagnostic Code 9411 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the issues of service connection and 
the initial evaluation of the veteran's PTSD , the Board 
observes that the RO issued VCAA notices to the veteran in 
April 2004, September 2004, and April 2007 which informed him 
of the evidence generally needed to support a claim of 
entitlement to service connection and the assignment of an 
evaluation and effective date for an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claims.  Such notice 
effectively informed him of the need to submit any relevant 
evidence in his possession.  The April 2004 and September 
2004 VCAA notices were issued prior to the September 2004 
rating decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded VA examinations for 
compensation purposes.  The examination reports are of 
record.  The Board remanded the veteran's claims to the RO, 
in part, to obtain additional service documentation.  
Additional Kansas Army National Guard medical and personnel 
documentation has been incorporated into the record.  All 
relevant facts have been developed to the extent possible.  
There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(C.A. Fed. 2007).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Where a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, and either (1) Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
and/or soft-tissue sarcoma become manifest to a degree of 10 
percent or more at any time after service or (2) chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service, service connection shall be established for such 
disability if the requirements of 38 C.F.R. § 3.307(a)(6) 
(2007) are met even though there is no record of such disease 
during service, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2007).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).  

Where a veteran served continuously for ninety days or more 
during a period of war and an organic disease of the nervous 
system including sensorineural hearing loss becomes manifest 
to a degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for PTSD and tinnitus.  

A.  Chronic Respiratory Disorder

At his April 1968 physical examination for service entrance, 
the veteran reported a history of asthma.  He clarified that 
his last asthmatic attack had occurred at the age of 10.  On 
physical evaluation, the veteran exhibited a normal chest, 
lungs, and sinuses.  At a June 1968 Army flight physical 
evaluation, the veteran presented a history of asthma as a 
child.  He clarified that he had experienced his last 
asthmatic attack at the age of 9.  On physical evaluation, 
the veteran exhibited a normal chest, lungs, and sinuses.  At 
a March 1969 Class II flight physical evaluation, the veteran 
again reported that he suffered from asthma as a child.  He 
was found to exhibit a normal chest, lungs, and sinuses on 
contemporaneous examination.  An April 1970 Army treatment 
entry states that the veteran felt tired and faint after 
wrestling for a period of 30 minutes.  Impressions of 
overexertion, hyperventilation, and "possible heatstroke" 
were advanced.  At an August 1970 Class 2 Army flight 
physical, the veteran again reported a history of asthma.  On 
contemporaneous examination, he was found to exhibit a normal 
chest, lungs, and sinuses.  

At an April 1973 Kansas Army Reserve National Guard flight 
physical evaluation, the veteran presented a history of 
asthma as a child.  He clarified that he had experienced his 
last asthmatic attack at the age of 12.  The military 
examiner reported that the veteran exhibited a normal chest, 
lungs, and sinuses.  

A September 1992 private treatment entry indicates that the 
veteran had been "asthmatic in the past" and was "getting 
a little bit of an allergy type thing."  A January 1996 
private treatment entry notes that the veteran reported 
smoking two packs of cigarettes a day.  An impression of 
"acute sinusitis" was advanced.  An October 1999 private 
treatment entry states that the veteran continued to smoke 
cigarettes.  An impression of sinusitis was advanced.  

An April 2001 VA treatment record states that the veteran 
complained of shortness of breath.  He reported a history of 
childhood asthma.  A diagnosis of "asthma in choolhood (sic) 
- now with flare up" was advanced.  A November 2001 VA 
treatment record relates that the veteran complained of 
"[questionable] sinus problem."  

A December 2001 private treatment entry states that an 
impression of acute bronchitis was advanced.  A December 2002 
private treatment record indicates that the veteran 
complained of sinus pressure and congestion.  Impression of 
"sinusitis possibly chronic, possibly allergic related" and 
a "bad sinus infection" were advanced.  

In his February 2004 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran indicated that 
service connection was warranted for 
"Asthma/Sinus/Breathing" as he "lived on the Cobra 
helicopter for 1 year;" "flew missions constantly;" "was 
exposed to a tremendous amount of dust and dirt;" and "had 
no protection at all."  The veteran reported that the 
claimed chronic disability began in 1972 and he received 
ongoing treatment for his respiratory complaints.  

A March 2004 treatment record from Ronda K. Clark, P.A., 
conveys that the veteran complained of chronic sinus 
congestion.  An assessment of "chronic and acute sinusitis 
with probably some underlying allergic rhinitis" was 
advanced.  

In the October 2004 notice of disagreement and the May 2005 
Appeal to the Board (VA Form 9), the veteran's attorney 
acknowledged that the veteran has a history of childhood 
asthma.  He advanced that the veteran reported developing "a 
separate sinus or breathing condition during service" 
possibly related to an inservice episode of cellulitis.   The 
veteran was noted to currently have "excessive congestion of 
his sinuses."  

VA clinical documentation dated in December 2004 reflects 
that the veteran complained of sinus pressure.  An assessment 
of "sinus complaints - sinusitis" was advanced.  A December 
2005 VA treatment record states that the veteran complained 
of sinusitis manifested by chronic sinus drainage.  An 
impression of "sinus c/o" was advanced.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  While 
noting his subjective history of childhood asthma, the 
veteran's service medical records do not refer to a chronic 
asthmatic, sinus, or other respiratory disorder.  The first 
clinical documentation of the claimed disability is dated in 
January 1996, some 22 years after service separation.  No 
competent medical professional has attributed the veteran's 
chronic sinus disorder to active service.  

The veteran advances that he sustained a chronic 
"Asthma/Sinus/Breathing" disability as he "lived on the 
Cobra helicopter for 1 year;" "flew missions constantly;" 
"was exposed to a tremendous amount of dust and dirt;" and 
"had no protection at all" during the Vietnam War.  The 
Board finds the veteran's testimony to be consistent with the 
circumstances, conditions, and hardships of his valorous air 
combat during the Vietnam War.  However, based upon the 
record and analysis herein, the Board concludes that any 
report by the veteran claiming to have experienced a chronic 
respiratory disorder during combat is not credible.  Further, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not 
eliminate the need for medical nexus evidence.  They merely 
reduce the evidentiary burden on combat veterans as to the 
submission of evidence of incurrence or aggravation of an 
injury or disease in service. Clyburn v. West, 12 Vet. App. 
296, 303 (1999); Libertine v. Brown, 9 Vet.App. 521, 523-24 
(1996).  

The veteran's claim is supported solely by his attorney's and 
his own written statements on appeal.  Such evidence is 
insufficient to establish an etiological relationship between 
the veteran's chronic sinus disability and his inservice 
exposure to dust and his active service in general.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a chronic respiratory disorder to include 
asthma, a sinus disorder, and a breathing disorder.  

B.  Chronic Hearing Loss Disability

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The veteran's make no reference to hearing loss disability.  
At his April 1973 Kansas Army Reserve National Guard flight 
physical examination, the veteran exhibited pure tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
35
-
15
LEFT
5
5
35
-
15

The veteran's service personnel records indicate that he 
served as a helicopter pilot in the Republic of Vietnam and 
participated in significant combat operations for which he 
was awarded d two Air Medals with the "V" device for 
heroism.  

In his February 2004 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran indicated that 
service connection was warranted for hearing loss secondary 
to his "exposure to high frequency noises from turbine 
engines during Vietnam."  He reported that his hearing loss 
disability began in 1970.   

At the August 2004 VA audiological examination for 
compensation purposes, the veteran complained of hearing 
loss.  He reported that he served in the Republic of Vietnam 
as a helicopter pilot and continued to fly following service 
separation.  The examiner noted that the veteran's claims 
file had been reviewed.  On examination, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
60
60
45
LEFT
25
10
45
55
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 in the left ear.  The 
veteran was diagnosed with bilateral high frequency 
sensorineural hearing loss disability.  The VA examiner 
commented that:  

Since the veteran's hearing was within 
normal limits upon separation from the 
service, it is not likely the veteran's 
hearing loss was precipitated by military 
noise exposure.  
In the October 2004 notice of disagreement and the May 2005 
Appeal to the Board (VA Form 9), the veteran's attorney 
advanced that the veteran believed that his chronic hearing 
loss disability "could be related to his in-service noise 
exposure."  

Chronic hearing loss disability was not shown during active 
service or for many years thereafter.  The first clinical 
documentation of chronic hearing loss disability for VA 
purposes is the report of the August 2004 VA audiological 
examination for compensation purposes, conducted some 30 
years after service separation.  No competent medical 
professional has attributed the onset of the veteran's 
chronic bilateral sensorineural hearing loss disability to 
either his combat-related noise exposure or his active 
service in general.  Indeed, the VA examiner specifically 
negated the existence of such etiological relationship.  

The veteran asserts that he sustained chronic inservice noise 
exposure and acoustical trauma during combat in the Vietnam 
War.  The Board finds the veteran's statements as to his 
alleged inservice noise exposure to be consistent with the 
circumstances, conditions, and hardships of his service 
during the Vietnam War.  However, based upon the record and 
analysis herein, the Board concludes that the veteran's 
chronic bilateral sensorineural hearing loss disability is 
not related to service.  The veteran's claim is supported 
solely by his attorney's and his own written statements.  
Such evidence is insufficient to establish an etiological 
relationship to either the veteran's combat-related noise 
exposure or his active service in general.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
chronic hearing loss disability.  

C.  Chronic Skin Disorder

An August 1970 Army treatment entry states that the veteran 
complained of a sore on his penis.  An impression of a "skin 
infection of shaft penis" was advanced.  At his April 1973 
Kansas Army National Guard flight physical evaluation, the 
veteran reported that he had been treated at an Army hospital 
in Germany for "cellutilice (sic) in nose."  On 
contemporaneous physical evaluation, the veteran's skin was 
found to be normal.  
In his February 2004 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran indicated that 
service connection was warranted for a "skin condition."  
He clarified that he had a "condition on my face when Fall 
and Winter approaches."  He clarified that the skin "around 
my eyes crack, peel, and itch."  The veteran reported that 
the claimed chronic disability was initially manifested in 
1980.  

In the October 2004 notice of disagreement and the May 2005 
Appeal to the Board (VA Form 9), the veteran's attorney 
advanced that the veteran reported developing a chronic 
"skin problem on his left arm, possibly related to his 
exposure to different chemicals" during active service and 
being treated for "cellulitis of the nose or face" by 
military medical personnel.  

A December 2004 VA treatment record states that the veteran 
exhibited a skin rash.  An assessment of seborrhea was 
advanced.  

A chronic skin disorder was not shown during active service 
or at any time thereafter.  No competent medical professional 
has attributed the veteran's post-service skin complaints to 
active service.  

The veteran's attorney advances that a chronic skin disorder 
may have been precipitated by the veteran's inservice 
exposure to "chemicals" and/or cellulitis in the nose.  The 
veteran served in the Republic of Vietnam.  Therefore, he is 
presumed to have been exposed to herbicides.  However, the 
clinical record is devoid of evidence of the onset of a 
chronic skin disorder.  

The veteran's claim for service connection is supported 
solely by his attorney's and his own written statements.  
Such evidence is insufficient to establish either a diagnosis 
of a chronic skin disorder or an etiological relationship 
between such disability and the veteran's presumed herbicide 
exposure and/or his active service in general.  In the 
absence of evidence of current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, the Board concludes that service 
connection for a chronic skin disorder is not warranted.  
 
D.  Chronic Sleep Disorder

The veteran's service medical records make no reference to a 
chronic sleep disorder.  In his February 2004 Veteran's 
Application for Compensation or Pension (VA Form 21-526), the 
veteran indicated that service connection was warranted for a 
chronic sleep disorder.  He reported that his chronic sleep 
disorder was initially manifested in 1969.  He denied 
receiving any treatment for the claimed disability.  The 
veteran clarified that:

I might get one night every two weeks 
that I sleep through the night.  I sleep 
very lightly due to the mortar firing in 
Vietnam.  I could hear the mortars coming 
out of the tubes before they hit the 
ground.  

At the August 2004 VA examination for compensation purposes, 
the VA examiner determined that:

The veteran's condition does not meet the 
DSM IV criteria for a sleep disorder.  He 
does have some initial insomnia, which is 
one of the specific criteria for PTSD.  
It is not a separate diagnosis but part 
of the PTSD.  

The clinical documentation of record reflects that while the 
veteran complained of insomnia/impaired sleep following 
service separation.  The veteran's impaired sleep has been 
identified as a symptom of his service-connected PTSD by a VA 
examiner.  A separate chronic sleep disorder has not been 
diagnosed.  Indeed, the August 2004 VA examination report 
specifically concluded that the veteran did not meet the 
diagnostic criteria required for such a diagnosis.  

The veteran's claim is supported solely by his attorney's and 
his own written statements.  Such statements are insufficient 
to establish the diagnosis of a chronic sleep disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of evidence of current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, service connection is denied.  
III.  PTSD

A.  Historical Review

The report of the August 2004 VA examination for compensation 
purposes conveys that the veteran was diagnosed with chronic 
PTSD secondary to his Vietnam War combat experiences.  In 
September 2004, the RO established service connection for 
PTSD and assigned an initial 50 percent evaluation for that 
disability.  

B.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2007).  A 50 percent 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation requires occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting herself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

At the August 2004 VA examination for compensation purposes, 
the veteran complained of experiencing three to four severe 
nightmares a month which rendered him unable to get back to 
sleep; irritability; social isolation; emotional numbing; 
hypervigilance; and occasionally impaired concentration.  He 
reported that he was currently employed as a pest control 
technician and married to his second wife.  The veteran was 
observed to be alert; appropriately dressed and groomed; and 
oriented to time; person; place; and situation.  On mental 
status examination, the veteran exhibited a "positive and 
optimistic" mood; an affect which was "appropriate to 
content of thought;" intact memory; spontaneous and coherent 
thought processes; normal speech; intact judgment; and no 
hallucinations, delusions, grandiosity, or paranoia.  The 
veteran was diagnosed with chronic PTSD.  A Global Assessment 
of Functioning (GAF) score of 53 was advanced.  

In the October 2004 notice of disagreement and the May 2005 
Appeal to the Board (VA Form 9), the veteran's attorney 
advanced that the veteran reported experiencing three to five 
panic attacks a month; uncontrollable angry over "trivial or 
insignificant events;" impaired sleep; and "to emotionally 
'shut-down' when he is placed in an emotional or stressful 
situation."  The veteran had no social relationships with 
any one other than his wife.  

A December 2004 VA treatment record states that the veteran 
complained of depression and anxiety attacks.  An assessment 
of depression was advanced.  The veteran was not interested 
in psychiatric treatment at that time.  A December 2005 VA 
treatment record states that the veteran denied being either 
depressed or anxious.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's chronic PTSD has been objectively shown to be 
manifested by approximately weekly Vietnam War-related 
nightmares; irritability; impaired sleep; social isolation; 
some vocational impairment; and a GAF score of 53.  The 
veteran has reported that he was working.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 
41 and 50 denotes serious symptoms, e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting or any 
serious impairment in social, occupational, or school 
functioning, e.g., no friends, unable to keep a job.  A score 
of between 55 and 60 rating indicates moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

In the absence of any objective evidence of deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as chronic suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and/or an 
inability to establish and maintain effective relationships, 
the Board finds that the initial 50 percent evaluation 
adequately reflects that the veteran's psychiatric disability 
picture.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  


ORDER

Service connection for a chronic respiratory disorder to 
include asthma, a sinus disorder, and a breathing disorder is 
denied.

Service connection for chronic hearing loss disability is 
denied.  

Service connection for a chronic skin disorder is denied.  

Service connection for a chronic sleep disorder is denied.  

An initial evaluation in excess of 50 percent for the 
veteran's PTSD is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


